[Cite as State v. Fasline, 2020-Ohio-7007.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                     :       MEMORANDUM OPINION

                 Plaintiff-Appellee,               :
                                                           CASE NO. 2020-T-0041
        - vs -                                     :

FRANCIS M. FASLINE,                                :

                 Defendant-Appellant.              :


Criminal Appeal from the Trumbull County Court of Common Pleas.
Case No. 2012 CR 0749.

Judgment: Appeal dismissed.


Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

Francis M. Fasline, pro se, PID: A651-621, Lake Erie Correctional Institution, 501
Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Francis M. Fasline, appeals from the June 23, 2020 journal

entry of the Trumbull County Court of Common Pleas, denying appellant’s pro se

motion for jail-time credit.           The appeal is dismissed as moot, as appellant has

completed his prison sentence for the offenses at hand.

        {¶2}     Following a jury trial in 2013, appellant was found guilty of Felonious

Assault and Tampering with Evidence.              The trial court sentenced appellant to an
aggregate prison term of five years. His convictions were affirmed on direct appeal.

State v. Fasline, 11th Dist. Trumbull No. 2014-T-0004, 2015-Ohio-715.

       {¶3}   On January 27, 2017, appellant was granted judicial release and placed

on community control for five years. After two violations, the trial court imposed the

remaining balance of appellant’s five-year prison sentence on September 24, 2019.

Appellant received jail-time credit for a total of 1,427 days for time he spent in prison

prior to judicial release and at NEOCAP during community control sanctions. No appeal

was taken.

       {¶4}   On January 27, 2020, appellant filed a motion for jail-time credit, alleging

he was entitled to an additional 153 days for time spent incarcerated in Mahoning

County.    The motion was denied, and no appeal was taken.               On June 19, 2020,

appellant filed a subsequent motion for jail-time credit, alleging he was entitled to 104

days of additional credit for time spent incarcerated in the Mahoning County Jail. The

motion was denied.

       {¶5}   On appeal from this entry, appellant raises one assignment of error for our

review: “The trial court erred when it abused its discretion when it denied the appellant’s

motion for jail-time credit pursuant to Fugate and Caccamo.” Appellant contends the

trial court erred in denying his request for additional days of jail-time credit.

       {¶6}   Generally, “once a defendant has served his or her prison sentence and

has been released from confinement, any error related to the calculation of jail-time

credit is moot.” State v. Troyer, 11th Dist. Trumbull No. 2019-T-0036, 2019-Ohio-4929,

¶19 (citations omitted); see also State ex rel. Gordon v. Murphy, 112 Ohio St. 3d 329,

2006-Ohio-6572 (where the defendant had been released from confinement, the appeal




                                               2
taken from a judgment dismissing a petition to compel ruling on a motion for jail-time

credit was rendered moot). Once prison time has been completely served, we can no

longer afford the defendant a meaningful remedy. State v. Field, 11th Dist. Geauga No.

2016-G-0066, 2016-Ohio-5885, ¶6, citing State v. Franklin, 2d Dist. Montgomery No.

25677, 2013-Ohio-5164, ¶14-15 and State v. Jirousek, 11th Dist. Geauga No. 2014-G-

3192, 2015-Ohio-949, ¶48 (Cannon, P.J., concurring). Further, “[i]t is reversible error

for an appellate court to consider the merits of an appeal that has become moot after

the defendant has voluntarily satisfied the sentence.”    Troyer, supra, at ¶18, citing

Cleveland Hts. v. Lewis, 129 Ohio St. 3d 389, 2011-Ohio-2673, ¶18, citing State v.

Berndt, 29 Ohio St. 3d 3, 4 (1987).

      {¶7}   It appears that, subsequent to filing his notice of appeal and appellate

brief, appellant completed his prison sentence for the offenses at hand and was

released from confinement on October 15, 2020. Once released, any error related to

the calculation of appellant’s jail-time credit was rendered moot as we can no longer

afford appellant a meaningful remedy. Appellant failed to respond to this court’s order

to show cause as to why this appeal should not be dismissed as moot.

      {¶8}   The appeal is hereby dismissed for lack of jurisdiction, sua sponte, as the

sole issue on appeal is moot.



THOMAS R. WRIGHT, J.,

MARY JANE TRAPP, J.,

concur.




                                           3